State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 13, 2014                   104849
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

JANE DOE, Also Known as
   JOHANNA ALAMO,
                    Appellant.
________________________________


Calendar Date:   October 16, 2014

Before:   Lahtinen, J.P., Garry, Egan Jr., Lynch and Devine, JJ.

                             __________


     Ellen H. Fried, Cornwallville, for appellant.

      Charles O. Bucca, Acting District Attorney, Catskill
(Danielle D. McIntosh of counsel), for respondent.

                             __________


Devine, J.

      Appeal from a judgment of the County Court of Greene County
(Pulver Jr., J.), rendered January 3, 2012, convicting defendant
upon her plea of guilty of the crimes of criminal sale of a
controlled substance in the second degree and criminal possession
of a controlled substance in the third degree (two counts).

      Defendant faced drug charges in an indictment and forgery
charges in a superior court information, and several plea
arrangements foundered upon her refusal to provide any
information regarding her true identity. She eventually agreed
to plead guilty to criminal sale of a controlled substance in the
third degree in satisfaction of all pending charges, waive her
right to appeal and be sentenced to a prison term of five years
                              -2-                104849

to be followed by two years of postrelease supervision. County
Court refused to accept that agreement and pointed out that its
terms were more favorable to defendant than prior plea offers,
notwithstanding her continued refusal to admit her identity and
concomitant questions regarding the accuracy of her criminal
record. Defendant then pleaded guilty to the entire indictment –
namely, criminal sale of a controlled substance in the second
degree and two counts of criminal possession of a controlled
substance in the third degree – and the separate superior court
information was dismissed upon consent (see CPL 220.60 [1]).
County Court sentenced defendant to an aggregate prison term of
eight years to be followed by five years of postrelease
supervision, and she now appeals.

      We affirm. Defendant first contends that County Court
abused its discretion by refusing to approve the plea agreement
reached between her and the People. Inasmuch as "this issue is
neither jurisdictional nor of a constitutional dimension, [her]
right to appellate review of this issue was forfeited by [her]
subsequent plea of guilty" (People v Brooks-Singh, 47 AD3d 1120,
1121 [2008]; see Missouri v Frye,     US    ,    , 132 S Ct 1399,
1410 [2012]; People v Van Dyne, 12 AD3d 120, 124 [2004]; cf.
People v Smith, 272 AD2d 679, 682 [2000], lv denied 95 NY2d 938
[2000]).

      Defendant next asserts that the sentence imposed by County
Court was vindictive because she refused to answer questions
regarding her identity and prior criminal history during the plea
colloquy. However, while the sentence was greater than the one
contemplated by the prior plea agreement, the record reflects
that it stemmed from appropriate sentencing factors such as
defendant's lack of remorse and her known prior criminal history
(see People v Pena, 50 NY2d 400, 411-412 [1980]; People v
Seymore, 106 AD3d 1033, 1034 [2013], lv denied 21 NY3d 1045
[2013]; People v Merck, 63 AD3d 1374, 1376 [2009], lv denied 13
NY3d 861 [2009]). After reviewing those factors ourselves, we
are unpersuaded that the sentence was harsh and excessive
(see People v Abdallah, 50 AD3d 1312, 1313 [2008]).

     Lahtinen, J.P., Garry, Egan Jr. and Lynch, JJ., concur.
                        -3-                  104849

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court